Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 06/20/2022 has been acknowledged. Claims 25-44, as originally filed, are currently pending and have been considered below. Claim 25, 34 and 36 are independent claim. Claim 37-44 are added new. Claims 25-26, 34-36 have been amended. Claim 1-24 are previously cancelled.

Response to Arguments
Applicant's arguments added in the amendment filed on 06/20/2022 have been fully considered but moot in view of new ground of rejection. The reasons set forth below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 25, 34 and 36 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No. 9,965,655 B1 (Application No. 15/490,645). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patented application contains every element of claims of the instant application.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 25, 34 and 26 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No. 9,965,655 B1 (Application No. 15/490,645). 
This is a non-provisional non-statutory double patenting rejection because the conflicting claims have been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 25-44 are rejected under 35 U.S.C. 103 as being unpatentable over Munns (US Patent No 9,460,319 B1) in view of Hammoud (US Patent Application Publication No 2013/0147626 A1).  

Regarding Claim 25, Munns discloses a port security device (Munns, Fig-1) comprising: 
a plug positionable in a port of a computing device (Munns, Fig-1, col 6, line 60-65, security device is configured to be inserted into a computer port); 
a housing configured to restrict access to the plug when the plug is positioned in the port of the computing device (Munns, col 7, line 55-60, the housing, element 20 in Fig-1, is typically constructed such that, once inserted into the port, element 80, there are no openings on the exposed portion of the housing that could provide access to the interior of the housing and specifically the locking/securing mechanism. Various communication ports of the housing are constructed and/or positioned such that the interior of the housing is not accessible), 
wherein the port security device is positionable between a locked position in which the housing inhibits access to the port and an unlocked position in which the housing allows access to the port, the plug being accessible and removable from the port when the port security device is in the unlocked position (Munns, col 11, line 15-30, locking the security device so that it can not be physically withdrawn from the receptacle without damaging the port.  Col 11, line 45-55, locking arms and the locking hooks to be lifted away from the slots, thereby unlocking the security device so that it is typically withdrawn from the receptacle without requiring any manual input. Col 12, line 50-60, unlocking the security device based on user authentication credential); and 
Munns does not explicitly teach the following limitation that Hammoud teaches: 
an alarm configured to provide an indication when the port security device moves from the locked position to the unlocked position (Hammoud, ¶[0031], the mailbox may comprise an auto-lock mechanism operable to move lock system to the locked position after a predetermined length of time after the lock system has been moved to the unlocked position. ¶[0076], the lock system can move between an unlocked position and a locked position respectively allowing and preventing access to the inner cavity of the mailbox housing. ¶[0098], if the lock does not become relocked, the alarm system is activated to alert the user that the lock is not locked properly).
Munns in view of Hammoud are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “lock mechanism for data port”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Munns in view of Hammoud to include the idea of inserting a locking system that can lock and unlock the data port. It will enhance the security on an electronic device which has external access port whereby they are constructed and arranged for the ease of sharing information.

Regarding Claim 26, Munns in view of Hammoud discloses the port security device of claim 25 further comprising a sensor configured to detect when the port security device moves from the locked position to the unlocked position (Munns, col 3, line 5-10, a linear actuator comprising a shaft, wherein the linear actuator is configured to cause a linear displacement of the shaft. Also Hammoud, ¶[0031], the mailbox may comprise an auto-lock mechanism operable to move lock system to the locked position after a predetermined length of time after the lock system has been moved to the unlocked position. ¶[0098], if the lock does not become relocked, the alarm system is activated to alert the user that the lock is not locked properly).

Regarding Claim 27, Munns in view of Hammoud discloses the port security device of claim 26 further comprising a power source disposed within an interior space of the housing and configured to provide power to the sensor (Munns, col 8, line 45-55, transmitting power and control signals between computer port and the controller device).

Regarding Claim 28, Munns in view of Hammoud discloses the port security device in accordance with claim 25, wherein the housing defines an interior space and includes a first end and a second end, and wherein the housing is configured to receive a cable connected to the port, the cable extending through the interior space from the first end to the second end, the plug being connected to the cable (Munns, Fig-4a & 4b, col 13, line 45-50, a control cable is configured to connect a peripheral device inserted into the port).

Regarding Claim 29, Munns in view of Hammoud discloses the port security device in accordance with claim 28, wherein the housing includes a sidewall extending about the cable, the sidewall defining an opening on each of the first end and the second end for the cable to extend through (Munns, Fig-4a & 4b).

Regarding Claim 30, Munns in view of Hammoud discloses the port security device in accordance with claim 29 further comprising a lock configured to secure the housing in the locked position (Munns, col 11, line 15-30, locking the security device so that it can not be physically withdrawn from the receptacle without damaging the port.  Col 11, line 45-55, locking arms and the locking hooks to be lifted away from the slots, thereby unlocking the security device so that it is typically withdrawn from the receptacle without requiring any manual input. Col 12, line 50-60, unlocking the security device based on user authentication credential. Also Hammoud, ¶[0031], the mailbox may comprise an auto-lock mechanism operable to move lock system to the locked position after a predetermined length of time after the lock system has been moved to the unlocked position. ¶[0076], the lock system can move between an unlocked position and a locked position respectively allowing and preventing access to the inner cavity of the mailbox housing. ¶[0098], if the lock does not become relocked, the alarm system is activated to alert the user that the lock is not locked properly).

Regarding Claim 31, Munns in view of Hammoud discloses the port security device in accordance with claim 30 further comprising a collar configured to attach to the cable and engage the lock when the port security device is in the locked position (Munns, col 11, line 15-30, locking the security device so that it can not be physically withdrawn from the receptacle without damaging the port.  Col 11, line 45-55, locking arms and the locking hooks to be lifted away from the slots, thereby unlocking the security device so that it is typically withdrawn from the receptacle without requiring any manual input. Col 12, line 50-60, unlocking the security device based on user authentication credential. Also Hammoud, ¶[0031], the mailbox may comprise an auto-lock mechanism operable to move lock system to the locked position after a predetermined length of time after the lock system has been moved to the unlocked position. ¶[0076], the lock system can move between an unlocked position and a locked position respectively allowing and preventing access to the inner cavity of the mailbox housing. ¶[0098], if the lock does not become relocked, the alarm system is activated to alert the user that the lock is not locked properly).

Regarding Claim 32, Munns in view of Hammoud discloses the port security device in accordance with claim 25, wherein the plug and the housing are connected in assembly, and wherein the port security device is configured to connect to the port without a cable being connected to the port (Munns, col 7, line 55-60, the housing, element 20 in Fig-1, is typically constructed such that, once inserted into the port, element 80, there are no openings on the exposed portion of the housing that could provide access to the interior of the housing and specifically the locking/securing mechanism. Various communication ports of the housing are constructed and/or positioned such that the interior of the housing is not accessible. Also Hammoud, ¶[0031], the mailbox may comprise an auto-lock mechanism operable to move lock system to the locked position after a predetermined length of time after the lock system has been moved to the unlocked position. ¶[0076], the lock system can move between an unlocked position and a locked position respectively allowing and preventing access to the inner cavity of the mailbox housing. ¶[0098], if the lock does not become relocked, the alarm system is activated to alert the user that the lock is not locked properly).

Regarding Claim 33, Munns in view of Hammoud discloses the port security device in accordance with claim 32, wherein the housing is spaced from the plug when the port security device is in the unlocked position (Munns, col 7, line 55-60, the housing, element 20 in Fig-1, is typically constructed such that, once inserted into the port, element 80, there are no openings on the exposed portion of the housing that could provide access to the interior of the housing and specifically the locking/securing mechanism. Various communication ports of the housing are constructed and/or positioned such that the interior of the housing is not accessible. Also Hammoud, ¶[0031], the mailbox may comprise an auto-lock mechanism operable to move lock system to the locked position after a predetermined length of time after the lock system has been moved to the unlocked position. ¶[0076], the lock system can move between an unlocked position and a locked position respectively allowing and preventing access to the inner cavity of the mailbox housing. ¶[0098], if the lock does not become relocked, the alarm system is activated to alert the user that the lock is not locked properly).

Regarding Claim 34, Munns discloses a method of securing a port of a computing device, the method comprising:
positioning a port security device adjacent the port (Munns, Fig-1, col 6, line 60-65, security device is configured to be inserted into a computer port. col 7, line 55-60, the housing, element 20 in Fig-1, is typically constructed such that, once inserted into the port, element 80, there are no openings on the exposed portion of the housing that could provide access to the interior of the housing and specifically the locking/securing mechanism. Various communication ports of the housing are constructed and/or positioned such that the interior of the housing is not accessible), 
the port security device including a housing, wherein the port security device is positionable between a locked position in which the housing inhibits access to the port and an unlocked position in which the housing allows access to the port (Munns, col 11, line 15-30, locking the security device so that it can not be physically withdrawn from the receptacle without damaging the port.  Col 11, line 45-55, locking arms and the locking hooks to be lifted away from the slots, thereby unlocking the security device so that it is typically withdrawn from the receptacle without requiring any manual input. Col 12, line 50-60, unlocking the security device based on user authentication credential); 
switching the port security device between the unlocked position and the locked position (Munns, col 11, line 15-30, locking the security device so that it can not be physically withdrawn from the receptacle without damaging the port.  Col 11, line 45-55, locking arms and the locking hooks to be lifted away from the slots, thereby unlocking the security device so that it is typically withdrawn from the receptacle without requiring any manual input. Col 12, line 50-60, unlocking the security device based on user authentication credential); and 
Munns does not explicitly teach the following limitation that Hammoud teaches: 
indicating, using an alarm, when the port security device switches from the unlocked position to the locked position (Hammoud, ¶[0031], the mailbox may comprise an auto-lock mechanism operable to move lock system to the locked position after a predetermined length of time after the lock system has been moved to the unlocked position. ¶[0076], the lock system can move between an unlocked position and a locked position respectively allowing and preventing access to the inner cavity of the mailbox housing. ¶[0098], if the lock does not become relocked, the alarm system is activated to alert the user that the lock is not locked properly).
Munns in view of Hammoud are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “lock mechanism for data port”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Munns in view of Hammoud to include the idea of inserting a locking system that can lock and unlock the data port. It will enhance the security on an electronic device which has external access port whereby they are constructed and arranged for the ease of sharing information.

Regarding Claim 35, Munns in view of Hammoud discloses the method in accordance with claim 34 further comprising detecting, using a sensor, when the port security device switches from the unlocked position to the locked position (Munns, col 3, line 5-10, a linear actuator comprising a shaft, wherein the linear actuator is configured to cause a linear displacement of the shaft. Also Hammoud, ¶[0031], the mailbox may comprise an auto-lock mechanism operable to move lock system to the locked position after a predetermined length of time after the lock system has been moved to the unlocked position. ¶[0076], the lock system can move between an unlocked position and a locked position respectively allowing and preventing access to the inner cavity of the mailbox housing. ¶[0098], if the lock does not become relocked, the alarm system is activated to alert the user that the lock is not locked properly).

Regarding Claim 36, Munns discloses a system including: 
a computing device including a port (Munns, Fig-1, col 6, line 60-65, security device is configured to be inserted into a computer port); and 
a port security device configured to restrict access to the port, the port security device comprising: 
a plug positionable in the port of the computing device (Munns, col 7, line 55-60, the housing, element 20 in Fig-1, is typically constructed such that, once inserted into the port, element 80, there are no openings on the exposed portion of the housing that could provide access to the interior of the housing and specifically the locking/securing mechanism. Various communication ports of the housing are constructed and/or positioned such that the interior of the housing is not accessible); 
a housing configured to restrict access to the plug when the plug is positioned in the port of the computing device (Munns, col 7, line 55-60, the housing, element 20 in Fig-1, is typically constructed such that, once inserted into the port, element 80, there are no openings on the exposed portion of the housing that could provide access to the interior of the housing and specifically the locking/securing mechanism. Various communication ports of the housing are constructed and/or positioned such that the interior of the housing is not accessible), 
wherein the port security device is positionable between a locked position in which the housing inhibits access to the port and an unlocked position in which the housing allows access to the port, the plug being accessible and removable from the port when the port security device is in the unlocked position (Munns, col 11, line 15-30, locking the security device so that it can not be physically withdrawn from the receptacle without damaging the port.  Col 11, line 45-55, locking arms and the locking hooks to be lifted away from the slots, thereby unlocking the security device so that it is typically withdrawn from the receptacle without requiring any manual input. Col 12, line 50-60, unlocking the security device based on user authentication credential); and 
Munns does not explicitly teach the following limitation that Hammoud teaches: 
an alarm configured to provide an indication when the port security device moves between the locked position and the unlocked position or when the port security device moves relative to the port (Hammoud, ¶[0031], the mailbox may comprise an auto-lock mechanism operable to move lock system to the locked position after a predetermined length of time after the lock system has been moved to the unlocked position. ¶[0076], the lock system can move between an unlocked position and a locked position respectively allowing and preventing access to the inner cavity of the mailbox housing. ¶[0098], if the lock does not become relocked, the alarm system is activated to alert the user that the lock is not locked properly). 
Munns in view of Hammoud are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “lock mechanism for data port”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Munns in view of Hammoud to include the idea of inserting a locking system that can lock and unlock the data port. It will enhance the security on an electronic device which has external access port whereby they are constructed and arranged for the ease of sharing information.

Regarding Claim 37, Munns in view of Hammoud discloses the system of claim 36 further comprising a sensor configured to detect when the port security device moves from the locked position to the unlocked position (Munns, col 3, line 5-10, a linear actuator comprising a shaft, wherein the linear actuator is configured to cause a linear displacement of the shaft. Also Hammoud, ¶[0031], the mailbox may comprise an auto-lock mechanism operable to move lock system to the locked position after a predetermined length of time after the lock system has been moved to the unlocked position. ¶[0098], if the lock does not become relocked, the alarm system is activated to alert the user that the lock is not locked properly).

Regarding Claim 38, Munns in view of Hammoud discloses the system of claim 37, wherein the port security device further comprises a power source disposed within an interior space of the housing and configured to provide power to the sensor (Munns, col 8, line 45-55, transmitting power and control signals between computer port and the controller device).

Regarding Claim 39, Munns in view of Hammoud discloses the system of claim 36, wherein the port security device includes a transceiver configured to transmit information relating to an operational status of the port security device to a remote computing device (Munns, Fig-1, col 6, line 60-65, security device is configured to be inserted into a computer port. Also Hammoud, ¶[0031], the mailbox may comprise an auto-lock mechanism operable to move lock system to the locked position after a predetermined length of time after the lock system has been moved to the unlocked position).

Regarding Claim 40, Munns in view of Hammoud discloses the system of claim 39, wherein the information relating to the operational status includes at least one of a power level, activity data, diagnostic data, communication data, sensor status, or an alert (Munns, col 11, line 15-30, locking the security device so that it can not be physically withdrawn from the receptacle without damaging the port.  Also Hammoud, ¶[0031], the mailbox may comprise an auto-lock mechanism operable to move lock system to the locked position after a predetermined length of time after the lock system has been moved to the unlocked position. ¶[0076], the lock system can move between an unlocked position and a locked position respectively allowing and preventing access to the inner cavity of the mailbox housing. ¶[0098], if the lock does not become relocked, the alarm system is activated to alert the user that the lock is not locked properly).

Regarding Claim 41, Munns in view of Hammoud discloses the system in accordance with claim 36, wherein the port security device further comprises a lock configured to secure the housing in the locked position (Munns, col 11, line 15-30, locking the security device so that it can not be physically withdrawn from the receptacle without damaging the port.  Also Hammoud, ¶[0031], the mailbox may comprise an auto-lock mechanism operable to move lock system to the locked position after a predetermined length of time after the lock system has been moved to the unlocked position. ¶[0076], the lock system can move between an unlocked position and a locked position respectively allowing and preventing access to the inner cavity of the mailbox housing. ¶[0098], if the lock does not become relocked, the alarm system is activated to alert the user that the lock is not locked properly).

Regarding Claim 42, Munns in view of Hammoud discloses the system in accordance with claim 41, wherein the housing is spaced from the plug when the port security device is in the unlocked position (Munns, col 11, line 15-30, locking the security device so that it can not be physically withdrawn from the receptacle without damaging the port.  Also Hammoud, ¶[0031], the mailbox may comprise an auto-lock mechanism operable to move lock system to the locked position after a predetermined length of time after the lock system has been moved to the unlocked position. ¶[0076], the lock system can move between an unlocked position and a locked position respectively allowing and preventing access to the inner cavity of the mailbox housing. ¶[0098], if the lock does not become relocked, the alarm system is activated to alert the user that the lock is not locked properly).

Regarding Claim 43, Munns in view of Hammoud discloses the port security device of claim 25 further comprising a transceiver configured to transmit information relating to an operational status of the port security device to a remote computing device (Munns, col 11, line 15-30, locking the security device so that it can not be physically withdrawn from the receptacle without damaging the port.  Also Hammoud, ¶[0031], the mailbox may comprise an auto-lock mechanism operable to move lock system to the locked position after a predetermined length of time after the lock system has been moved to the unlocked position. ¶[0076], the lock system can move between an unlocked position and a locked position respectively allowing and preventing access to the inner cavity of the mailbox housing. ¶[0098], if the lock does not become relocked, the alarm system is activated to alert the user that the lock is not locked properly).

Regarding Claim 44, Munns in view of Hammoud discloses the port security device of claim 43, wherein the information relating to the operational status includes at least one of a power level, activity data, diagnostic data, communication data, sensor status, or an alert (Munns, col 11, line 15-30, locking the security device so that it can not be physically withdrawn from the receptacle without damaging the port.  Also Hammoud, ¶[0031], the mailbox may comprise an auto-lock mechanism operable to move lock system to the locked position after a predetermined length of time after the lock system has been moved to the unlocked position. ¶[0076], the lock system can move between an unlocked position and a locked position respectively allowing and preventing access to the inner cavity of the mailbox housing. ¶[0098], if the lock does not become relocked, the alarm system is activated to alert the user that the lock is not locked properly).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F (7:30 - 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFRY PWU can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433